Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action - Allowance

Allowed Claims

Claims 1-20 are allowed over the prior art of record.

Reason for Allowance

The instant claims are drawn to an integrated process for manufacturing polyethyleneamine compounds selected from the group of polyethyleneamines and hydroxyethylethyleneamines comprising the steps of - in an adduction step, providing a C02 adduct of a starting compound comprising a - NH-CH2-CH2-NH- moiety or a -NH-CH2-CH2-OH moiety, or HO-CH2-CH2-OH, - in a reaction step, reacting a hydroxy-functional compound selected from the group of ethanolamines and dihydroxyethane with an amine-functional compound, wherein at least part of the total of hydroxy-functional compounds and amine-functional compounds is provided in the form of a C02 adduct, to form C02 adduct of a product polyethyleneamine compound, - in an elimination step, converting the C02 adduct of product polyethyleneamine compound to a corresponding product polyethylene amine compound, wherein a fraction comprising a recycle compound comprising a -NH-CH2-CH2-NH- moiety or a -NH-CH2-CH2-OH moiety, or HO-CH2-CH2-OH, or C02 adducts thereof, is provided from the end 2-CH2-NH- moieties and -NH-CH2-CH2-OH moieties than the product polyethyleneamine compound.
The closest prior art is Herdle (US 4503250, pub date Mar. 5, 1985, Applicant’s IDS 2/11/2020).
Herdle exemplifies preparation of polyalkylene polyamines by the reaction of ammonia or ethylenediamine with monoethanolamine and carbon dioxide/carbonic acid to give urea intermediate products which further react to give the polyamine products, diethylenetriamine and triethylenetetramine (examples, Table 1 and II, claims).
Herdle is deficient in that it does not teach applicant’s CO2 adduct of ethanolamines, dihydroxyethane, - NH-CH2-CH2-NH- moiety, -NH-CH2-CH2-OH moiety, and/or HO-CH2-CH2-OH. Additionally Herdle does not teach recycle of - NH-CH2-CH2-NH- moiety, -NH-CH2-CH2-OH moiety, and/or HO-CH2-CH2-OH or CO2 adducts to the adduction step or the reaction step.
Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above.  Hence, the claimed process is considered novel and unobvious over the prior art.

Conclusion
Claims 1-20 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658